UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4058


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

DELARIA ANTWAN CONWAY,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:08-cr-00465-HFF-1)


Submitted:    July 21, 2009                 Decided:   August 7, 2009


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.     William Walter Wilkins, III,
United States Attorney, Columbia, South Carolina, James D.
Galyean, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Delaria Antwan Conway pled guilty to two counts of

possession with intent to distribute 5 or more grams of cocaine

base,   in    violation    of     21     U.S.C.     § 841(b)(1)       (2006).       The

district court sentenced Conway to 262 months’ imprisonment, at

the bottom end of Conway’s advisory guidelines range.                            Conway

timely noted his appeal.              On appeal, counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), in which

he asserts that there are no meritorious issues for appeal but

questions     the   reasonableness        of   Conway’s        sentence.        Although

informed     of   his   right    to    file    a   pro    se    supplemental     brief,

Conway has not done so.

             Counsel     first        suggests     that        the   district     court

committed     plain     error    in     sentencing        Conway     to   262   months’

imprisonment.         Plain error requires Conway to establish that:

(1) there was error; (2) the error was “plain;” and (3) the

error affected his substantial rights.                    United States v. Olano,

507 U.S. 725, 732 (1993).              Even if he makes this showing, “Rule

52(b) leaves the decision to correct the forfeited error within

the sound discretion of the court of appeals, and the court

should not exercise that discretion unless the error seriously

affect[s]     the   fairness,         integrity,     or    public     reputation      of

judicial proceedings.”            Id. (quoting United States v. Young,



                                           2
470 U.S. 1, 15 (1985) (internal quotations omitted)).                     Conway

fails to establish reversible error by the district court.

            This court reviews a sentence imposed by a district

court under a deferential abuse of discretion standard.                 Gall v.

United States, 552 U.S. 38, ___, 128 S. Ct. 586, 597 (2007);

United States v. Evans, 526 F.3d 155, 161 (4th Cir. 2008).                      In

reviewing a sentence, the appellate court must first ensure that

the    district    court    committed     no   procedural      error,   such    as

failing to calculate or improperly calculating the guidelines

range, treating the guidelines as mandatory, failing to consider

the § 3553(a) factors, selecting a sentence based on clearly

erroneous facts, or failing to adequately explain the chosen

sentence - including an explanation for any deviation from the

guidelines range.          Gall, 128 S. Ct. at 597.            If there are no

procedural      errors,     the    appellate   court    then    considers      the

substantive reasonableness of the sentence.               Id.     A substantive

reasonableness review entails taking into account the totality

of the circumstances.             United States v. Pauley, 511 F.3d 468,

473 (4th Cir. 2007) (quotations and citation omitted).                  Further,

this    court     on   appeal      may   presume   a   sentence    within      the

guidelines range to be reasonable.             Id.     Even if the reviewing

court would have reached a different result, this fact alone is

insufficient to justify reversal of the district court.                  Id. at

474.

                                         3
               “When rendering a sentence, the district court must

make an individualized assessment based on the facts presented.”

United    States       v.   Carter,       564    F.3d   325,   328   (4th    Cir.   2009)

(quoting Gall, 128 S. Ct. at 597 (internal quotations omitted)

(emphasis in the original)).                     Accordingly, a sentencing court

must    apply    the    relevant      §    3553(a)      factors   to   the   particular

facts presented and must “state in open court” the particular

reasons that support its chosen sentence.                      Id.     Stating in open

court the particular reasons for a chosen sentence requires the

district court to set forth enough to satisfy this court that

the district court had a reasoned basis for its decision and

fairly considered the parties’ arguments.

               The record here establishes that the district court

did not commit procedural or substantive error in sentencing

Conway.        The   district    court          properly   concluded      Conway    was   a

career offender and correctly determined his advisory guidelines

range.    After listening to defense counsel and Conway’s mother,

the district court imposed a sentence at the bottom of Conway’s

advisory guidelines range.                 We find nothing in this record to

rebut    the    presumption      of       reasonableness       accorded     to   Conway’s

within-guidelines sentence.                Accordingly, the district court did

not err in sentencing Conway to 262 months’ imprisonment.




                                                4
            Conway also suggests that the district court committed

plain error in denying him an opportunity to allocute at his

sentencing      hearing.         United     States   v.    Cole,     27    F.3d   996

(4th Cir. 1994).        Even if such error occurred, however, reversal

of Conway’s sentence is not appropriate.                  During a hearing held

by   the   district      court    to    reconsider    its       sentencing    order,

Conway, after answering questions asked of him by the district

court, declined a specific invitation by the district court to

speak further.         In light of Conway’s refusal to say anything in

support    of    his    motion    for     reconsideration       of   his   sentence,

Conway cannot establish that any error by the district court

affected his substantial rights.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore    affirm    Conway’s       conviction     and    sentence.        This

court requires that counsel inform Conway, in writing, of the

right to petition the Supreme Court of the United States for

further review.         If Conway requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.        Counsel’s motion must state that a copy thereof

was served on Conway.




                                           5
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    6